Case 1:20-cv-00175-JAW Document 44 Filed 07/17/20 Page 1 of 3                       PageID #: 1043




                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE



JOSEPH A. DENBOW et al.,                       )
                                               )
                Petitioner                     )
                                               )
                v.                             )        Case No. 1:20-cv-00175-JAW
                                               )
MAINE DEPARTMENT                               )
OF CORRECTIONS et al.,                         )
                                               )
                Respondents                    )


 CORRECTION TO AFFIDAVIT OF DR. RYAN THORNELL, Ph.D., IN OPPOSITION
          TO MOTION FOR TEMPORARY RESTRAINING ORDER

         I, Ryan Thornell, Ph.D., declare as follows:

         1.     I am over the age of 18 years and not myself a party to this action. I understand and

believe in the obligations of an oath.

         2.     I have personal knowledge of the facts stated in this affidavit, and if called upon to

testify, I would testify to those facts. In preparing this affidavit, I have also reviewed records and

reports regularly kept by the Maine Department of Corrections (MDOC) that are available to me

and that I rely on in my official duties.

         3.     I am Deputy Commissioner of Corrections for Respondent MDOC. I submitted an

affidavit in opposition to the motion for temporary restraining order on May 27, 2020 (ECF No.

20.)

         4.     In my affidavit, I stated: “In every MDOC facility, including in each dorm at

Mountain View, inmates have access to hand sanitizer with a 70% alcohol content.” (ECF No. 20

¶ 49.)



                                                   1
Case 1:20-cv-00175-JAW Document 44 Filed 07/17/20 Page 2 of 3                      PageID #: 1044




       5.      I believed that paragraph to be true when I signed my affidavit on May 27, 2020,

because MDOC had approved the use of alcohol-based hand sanitizer in all MDOC facilities in

March 2020, and I believed it had been communicated to the Chief Administrative Officers

(wardens and superintendents) that it should be made available to inmates.

       6.      In the process of responding to interrogatories in this case on July 8, 2020, I was

surprised to learn that alcohol-based hand sanitizer was not available to inmates at the Maine State

Prison or Bolduc Correctional Facility. I learned that officials at Maine State Prison and Bolduc

Correctional Facility had interpreted MDOC’s March 2020 decision as allowing, but not requiring,

them to provide alcohol-based hand sanitizer to inmates, and that they had exercised what they

thought was their discretion to not provide it. Thus, while I believed it to be true, my statement in

the May 27, 2020 Affidavit that “In every MDOC facility . . . inmates have access to hand sanitizer

with a 70% alcohol content” was not accurate.

       7.      Upon learning that Bolduc and Maine State Prison had not been providing alcohol-

based hand sanitizer, I immediately directed the Chief Administrative Officers of those facilities

to make alcohol-based hand sanitizer available to inmates, and I learned that alcohol-based hand

sanitizer was made accessible to inmates in those facilities as of July 8, 2020.

       8.      Unfortunately, inmates at the Maine State Prison have misused the alcohol-based

hand sanitizer. Since July 8, at least four inmates at that prison have been found to have ingested

it.

       9.      Given these incidents, on July 15, 2020, the Warden of the Maine State Prison

issued a memorandum to all inmates, limiting the availability of alcohol-based hand sanitizer at

the Maine State Prison to medication lines, the officer’s podium in the Activities Building, and at

the officer’s station in the medical area.



                                                 2
Case 1:20-cv-00175-JAW Document 44 Filed 07/17/20 Page 3 of 3                       PageID #: 1045




       10.      Thus, at this time, alcohol-based hand sanitizer is accessible to inmates at all

MDOC facilities at specific locations designated by the facility’s Chief Administrative Officer

based on factors specific to each facility.

       I declare under penalty of perjury that the foregoing is true and correct.




July 17, 2020                                        /s/ Ryan Thornell
                                                     Ryan Thornell, Ph. D.
                                                     Deputy Commissioner of Corrections
                                                     Maine Department of Corrections




                                                 3
